PER CURIAM.
Appellant defendant seeks review of the trial court’s denial of its motion to dismiss' this class action.1 We reverse.
We have carefully considered the briefs, arguments of counsel and the record before us and must agree that the appellee has failed to sufficiently allege the necessary requisites of a bona fide class action. Port Royal, Inc. v. Convoy, Fla.App.1963, 154 So.2d 734. Merely, “touching all the bases”, so to speak, with general allegations is an insufficient foundation for a true class action. See, Hendler v. Rogers House Condominium, Inc., Fla.App.1970, 234 So.2d 128, and cases cited therein. Moreover, it is the responsibility of the plaintiff to provide to the court any documents upon which his alleged cause of *48action is based. R.C.P. 1.130, 30 F.S.A. Accordingly, the order of the trial court denying appellant’s motion to dismiss is reversed with directions for the trial court to dismiss appellee’s complaint without prejudice to the filing of an amended complaint.
Reversed and remanded with directions.

. Our disposition of this case makes consideration of appellant’s second point unnecessary.